DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection.

Applicant argues May in view of Walker does not teach or suggest "generating, based on the first variant stream, a respective playlist for each of the plurality of different types of client device, wherein the respective playlists each contain different maximum segment durations relative to each other, and wherein the respective playlists correspond to the same media content," as recited in claim 1 (pages 9-10 of Applicant’s remark filed 07/02/2021) because May is silent as to “generating, based on the first variant stream, … wherein the respective playlists each content different maximum segment durations relative to each other, …” Walker does not cure this deficiency of May. This argument is repeated from the Applicant's argument filed 03/11/2021. Examiner already indicated this argument is not persuasive in the "response to argument" on pages 3-4 in the final rejection. Examiner sustains that the argument is not persuasive for the same reason as indicated in the final rejection.

In particularly, May in view of Walker discloses receiving a first variant stream of a formatted video (read on receiving stream of media data at a server– see include, but not limited to, May: figure 1, paragraphs 0065, 0073). 
	Walker discloses storing highest quality format and translates the highest quality format to different formats based on device type (paragraphs 0011, 0114). Thus, the highest quality format video could be interpreted as “first variant stream comprises a single video format” of newly added limitation. However, to provide a clear support, Visharma (US 20100254456), see for example, figures 22-24, is relied on for the teaching of “first variant stream comprises a single video format” as discussed below.
	Applicant requests for clarification on the Office's assertion that "wherein the respective playlist each contain different maximum segment durations relative to each other, and wherein the respective playlists correspond to the same media content" are described by May's or Walker disclosure of respective playlist/version each contain 
 	In response, Examiner notices that May and/or Walker discloses each playlist has plurality of different/separate segments including segments with target duration that specifies maximum media file duration/length and each playlist is formed by combining of these segments based on index/duration associated with each segment. Therefore, these segments are related on each other based in index/number/identifier/length associated with these segments. Each playlist contains different segments with different version/format of the same program/content. Therefore, each respective playlist correspond to the same media content (same program/same stream of media content) as discussed in the final rejection and see also, for example, May: figures 2C, 3B, 6, 9A, 12A-13, 16A-16C, paragraphs 0022, 0141-0142, 0168, 0212, 0214; Walker: figures 8b, 8d-8f, 10e-11c. 
	Thus, May in view of Walker and Visharam discloses all claim limitations including “generating, based on the first variant stream…, wherein the respective playlists each content different maximum segment durations relative to each other” "respective playlists for each of the plurality of different types of client devices, wherein the respective playlists each contain different maximum segment durations relative to each other." (e.g., each playlist contains at least three target durations (maximum durations) – see for example, May, paragraphs 0212, 0214.

For reasons given above, rejections of claims 1-20 are discussed below.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims 13-18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a data unit comprising data…”, “a display unit configured to:…”, “a delivery unit configured to deliver…” in claims 13-18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) , they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over May, Jr. et al. (US 20110246621 –hereinafter referred to as May) in view of Walker et al. (US 20070157260 – referred to as Walker).

Note: each document that is directly or indirectly incorporated by references in its entirety in May (see paragraphs 0001-0018) and Walker (see paragraphs 0045, 0109, 0120, 0124, 0161, 0177, 0269, 0270) are treated as part of the specification of May or Walker respectively (see for example, MPEP 2163.07 b).

Regarding claim 1, May discloses a method, comprising: 
	receiving a first variant stream of a formatted video (receiving a stream of media data from media source – see paragraphs 0065, 0073);
 	identifying respective maximum segment durations of a plurality of different client devices that will play media content contained in the first variant stream (identifying a maximum segment durations (different target durations, target duration tag specify the maximum media file duration) in playlist file of a plurality of different client devices 150, 180– see include, but are not limited to, figures 1, 2b, 3a, 6, 12a-14c, paragraphs 0071, 0074, 0098, 0141, 0148, 0168, 0211, 0212-0214); 
 	generating, based on the identified respective maximum durations and the first variant stream, a respective playlist for each of the plurality of client devices, wherein each respective playlist comprises a single maximum segment duration, wherein each of the single maximum segment durations indicates a maximum time duration for playlist segments of its respective playlist, wherein each of the single maximum durations represents a different maximum segment duration of the identified respective maximum segment durations, and wherein the respective playlists correspond to the same media content (generating, based on identified respective target durations, each specifies each maximum media file duration and the stream of media data, a respective playlist file for each of the plurality devices 150, 180, wherein each respective playlist comprises a target duration with tag that specifies the maximum media file duration, wherein each of media file with maximum media file duration (target duration) indicates a maximum time duration, in seconds, for playlist segments of its playlist file, wherein each segments with target durations represents/specifies a different/separate maximum media file durations (target durations), and wherein the respective playlists correspond to the same media content of stream of media data  – see include, but are not limited to, figures 1, 2b, 3a-4, 6, 9a, 9d, 12a-14c, paragraphs 0022-0023, 0071, 0073-0074, 0098-0099, 0141, 0148, 0209-0211, 0212-0214, 0250); and 
 	delivering, via a distribution network, at least one of the respective playlists to at least one client device of the plurality of client devices (delivery/transmit via distribution network 110, at least one of the respective media files and/or playlist file(s) to at least on client device of the plurality of different client devices 150, 180– see include, but are not limited to, figures 1-2a(item 270), 2b(item 275), 2c (item 272) 3a-3b, 6, 9a, 9D, paragraphs14a-14c, paragraphs 0071, 0074, 0098, 0141, 0148, 0210-0214, 0250).
	May disclose client devices may be any type of electronic device such as mobile devices, PDA, entertainment devices, consumer electronic devices, etc. (paragraphs 0074, 0250). However, May does not explicitly disclose respective segment durations for different types of client devices, a respective playlist for each of different types of client devices, the first variant stream (stream of media data) comprises a single video format.
	Walker discloses identifying respective maximum segment durations of a plurality of different types of client devices that will play media content contained in first variant stream (identifying respective segment durations in stream of video/program such as length of summary video, few minutes of video, twenty minutes of long video for mobile device/shorter version of video or longest/maximum durations associated with format that is most suitable for mobile/cellular device, different version with longer duration, entire video, or length associated with format (e.g., high definition video) suitable for other type of device such as high definition television, etc. – see include, but are not limited to, figures 8c-8f, 10c-12a, paragraphs 0013, 0113, 0122, 0148, 0158, 0179, 0182, 0187, 0212, 0214, 0227-0232, 0249, 0258, 0264); 
 	generating a respective playlist for each of the plurality of different types of client devices (generate a respective playlist with suitable format and/or duration associated with the suitable format for each of the plurality of different types of client devices such as mobile device, high definition television, standard definition user equipment, etc. – see include, but are not limited to, figures 8c-8f, 10c-12a, paragraphs 0122, 0158, 0179, 0182, 0187, 0212, 0214, 0227-0232, 0249, 0258, 0264);
	In addition to May, Walker discloses wherein the respective playlists correspond to the same media content (wherein the playlists for different versions/formats correspond to the same media content/same program – see include, but not limited to, figures 8b-8f, 10c-12a, paragraphs 0115, 0174, 0179, 0249, 0256, 0267, 0294);
	delivery, via a distribution network, at least one of the respective playlists to at least one client device having a device type corresponding to one of the plurality of different types of client devices (delivering, via distribution network, at least one of the playback sequence/playlist of most suitable format to at least one client device such as portable device having a different type corresponding to one of the plurality of different types such as portable/cellular phone, high definition television equipment of plurality of client devices – see include, but are not limited to, figures 1, 8c-8f, 10c-12a, paragraphs 0122, 0158, 0179, 0182, 0212, 0227-0231, 0256-0257).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May with the teachings including generate a respective duration, a respective playlist for each of plurality different types of client devices as taught by Walker in order to yield predictable result of providing most suitable format/duration of selected program to predetermined type of device (see for example, paragraphs 0006, 0015, 0144).

Visharam discloses receiving a first variant stream of a format video, wherein the first variant stream comprises a single video format (receiving first variant stream of a format video, the first variant stream comprises a signal video format in one single bit rate file – see include, but not limited to, figures 2, 23, 25, 29, paragraphs 0338-0339).
	Visharam also discloses identifying video segment durations/size with format of video for providing in respective playlist to different types of devices (see include, but not limited to, paragraphs 0067, 0069, 0214, 0255, 0262-0263, 0338-0339).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May in view of Walker with the teaching including first variant stream comprises a single video format as taught by Visharam in order to yield predictable result of reducing memory space or source for computing resources or improve quality of video based on device capability (see paragraphs 0336, 0340, 0056, 0005).

Regarding claim 2, May in view of Walker and Visharam discloses the method of claim 1, further comprising: generating, based on a second variant stream corresponding to the same media content as the first variant stream but having a different bitrate (stream of different bit rate than the first stream), a respective playlist (e.g., second playlist) for each of the plurality of client devices that each contain different maximum segment durations, wherein each of the respective playlists generated from the second variant stream is aligned across chapters in the same media content and across segment boundaries with a corresponding one of the respective playlists generated from the first variant stream (aligned across chapters/segment/scene/portion in the same content and across segment boundaries with the corresponding one of the playlists/files from the first variant stream - see include, but are not limited to, May: figures 9A-9D, 14A-14D, paragraphs 0153-0156, 0199-0200; Visharam: figures 2, 23-30).  

Regarding claim 3, May in view of Walker and Visharam discloses the method of claim 1, wherein identifying the maximum segment duration for each of the plurality of different types of client devices is based on at least one of an operating system and a media player of the plurality of client devices (e.g., based on media player that make the request or capability of client device – see include, but are not limited to, May: figures 2c, 6, 12a-12b, paragraphs 0074, 0097-0098, 0141-0142, 0152; Walker: paragraphs 0013, 0122, 0144; Visharam: paragraphs 0336-0339).  

Regarding claim 4, May in view of Walker and Visharam discloses the method of claim 1, wherein each of the respective playlists references a single Uniform Resource Indicator (see include, but are not limited to, May: figure 11, paragraphs 0022, 0065-0066, 0078, 0100; Visharam: figures 2, 16; paragraphs 0262-0263, 0320-0321).  

Regarding claim 7, the limitation of a non-transitory computer readable medium that correspond to the limitations of the method as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, May in view of Walker and Visharam discloses the non-transitory computer-readable medium containing computer program code that, when executed by operation of one or more computer processors, performs an operation comprising: 
	receiving a first variant stream of a formatted video, wherein the first variant stream comprises a single video format;
 	identifying respective maximum segment durations of a plurality of different types of client devices that will play media content contained in the first variant stream; 
 	generating, based on the identified respective maximum segment durations and the first variant stream, a respective playlist for each of the plurality of different types of client devices, wherein each respective playlist comprises a single maximum segment duration, wherein each of the single maximum segment durations indicates a maximum time duration for playlist segments of its respective playlist, wherein each of the single maximum segment durations represents a different maximum segment duration of the identified respective maximum segment durations, and wherein the respective playlists correspond to the same media content; and 
 	delivering, via a distribution network, the respective playlists to at least one  client device having a different type corresponding to one of the plurality of different types of client devices (see similar discussion in the rejection of claim 1, and May: figures 1-2b, 6, 9a-12b,  14a-14b, paragraph 0267, claims 1, 19; Walker: figures 1, 6, 9-11b; Visharam: figures 2, 23-30).  

Regarding claims 8-10, the additional limitations of the non-transitory computer readable medium that correspond to the additional limitations of method as recited in claims 2-4 are analyzed as discussed in the rejection of claims 2-4.

Regarding claim 13, limitations of a system that correspond to the limitations of a method as recited in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, May in view of Walker and Visharam discloses a system, comprising: 
a data unit (e.g., segmenter) comprising data indicating maximum segment durations for a plurality of different types of client devices (see similar discussion in the rejection of claim 1, and include, but are not limited to, May: figures 1-3, 6, 12a-12b; Walker: figures 1, 9a-11b); 
a playlist unit (e.g., indexer) configured to: receiving a first variant stream of a formatted video, wherein the first variant stream comprises a single video format;
identify respective maximum segment durations of a plurality of different types of client devices that will play media content contained in the first variant stream; and 
generate, based on the identified respective maximum segment durations and the first variant stream, a respective playlist for each of the plurality of different types of client devices, wherein each respective playlist comprises a single maximum segment duration, wherein each of the single maximum segment durations indicates a maximum time duration for playlist segments of its respective playlists, wherein each of the single maximum segment durations presents a different maximum segment durations of the identified respective maximum segment durations, and wherein the respective playlists correspond to the same media content; and 
a delivery unit (e.g., HTTP server) configured to deliver, via a distribution network, the respective playlists to at least one client device having a device type corresponding to one of the plurality of different types of client devices (see similar discussion in the rejection of claim 1, and May: figures 1-2b, 6, 9a-12b,  14a-14b, paragraphs 0074, 0250, 0267, claims 1, 19; Walker: figures 1, 6, 9-11b; Visharam: figures 2, 23-30).  

Regarding claims 14-16, the additional limitations of the system that correspond to the additional limitations of method as recited in claims 2-4 are analyzed as discussed in the rejection of claims 2-4.

Regarding claim 19, limitations of a computing system that correspond to the limitations as recited in claim 1 and/or claim 7 are analyzed as discussed in the rejection of claim 1 and/or claim 7. Particularly, May in view of Walker and Visharam discloses computing system, comprising: 
 	a processor; and 
a memory, wherein the memory stores a program that performs an operation when executed by the processor, the operation comprising:  27ATTORNEY DOCKET NO.: DISN/0391US (105214) 
DISNEY REF. NO.: 19-DIS-082-DSS-US-UTL receiving a request for a first playlist from a first type of client device, wherein the first playlist includes a first maximum segment duration customized for the first type of client device, wherein the first maximum segment duration indicates a single maximum time duration for playlist segments of the first playlist; 
receiving a request for a second playlist from a second type of client device, wherein the second playlist includes a second maximum segment duration customized for the second type of client device, wherein the first type of client device and second type of client device are different, wherein the second maximum duration indicates a single maximum time duration for playlist segments of the second playlist, the first and second maximum segment durations are different, and wherein the first and second playlists correspond to the same media content; and transmitting the first and second playlists to the first and second types of client devices, respectively (see similar discussion in the rejection of claim 1, and May: figures 1-2b, 6, 9a-12b,  14a-14b, paragraphs 0074, 0250, 0267, claims 1, 19; Walker: figures 1, 6, 8b-8e, 9-12; Visharam: figures 23-27, paragraphs 0336-0339).  

Claims 5-6, 11-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over May, Jr. et al. (US 20110246621 –hereinafter referred to as May) in view of Walker et al. (US 20070157260 – referred to as Walker) and Visharam as applied to claim 1, 7, 13, or 19 and further in view of Biderman et al. (US 20120311094).

Note: each of the documents that is incorporated by reference in its Biderman (paragraphs 0001-0005) is treated as part of the specification of Biderman (MPEP 2163.07b).

Regarding claim 5, May in view of Walker and Visharam discloses the method of claim 1 comprises bytes indicating number of bytes transferred (see include, but are not limited to, May: paragraph 0248). 
However, May does not explicitly discloses inserting byte-range tags into the respective playlists to demarcate each segment boundary and chapter in the first variant stream.
Biderman discloses inserting byte-range tags for each segment/fragment of playlist to indicate each segment boundary and index in variant stream (see also for example, US 20120311094: figure 13B, paragraphs 0009, 0011, 0012, 0165). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May in view of Walker with teaching as taught by Biderman in order to yield predictable result of retrieving and transmitting portion of program according to desired byte range request (paragraphs 0009, 0167).  

Regarding claim 6, May in view of Walker and Visharam discloses the method of claim 1, further comprising: receiving a request for a grouped segment from one of the plurality of different types of client devices (grouped segment associated with URI/playlist file(s) , wherein the grouped segment is identified by tag/URI that includes multiple segments of the maximum segment duration (see include, but are not limited to, May: figures 6, 11-12b; Walker: figures 8d, 8e, 10a-11; Visharam: paragraphs 0336-0339).  May also disclose bytes (paragraph 0248). However, May does not explicitly disclose the tag/URI comprises byte-range.

Biderman discloses receiving a request for a grouped segment from one of a plurality of different types of client devices, wherein the grouped segment is identified by a byte-range that includes multiple segments of maximum segment duration (receiving a byte range request for a grouped segment associated with the request byte range from one of client devices, wherein the grouped segment is identified by a byte range associated with multiple segments of target duration/maximum segment duration-see also for example, US 20120311094: figures 13A-13B, paragraphs 0009, 0011, 0012, 0053,0165). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May in view of Walker with teaching as taught by Biderman in order to yield predictable result of retrieving and transmitting portion of program according to desired byte range request (paragraphs 0009, 0167).  

Regarding claims 11-12, 17-18 and 20, the additional limitations that correspond to the additional limitation of claims 5 or 6 are analyzed as discussed in the rejection of claim 5, or claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	McMurray et al. (US 20200344510) discloses dynamic content delivery with different time length for segments (para. 0026, 0037).
	Hosur (US 10638179) discloses content insertion in streaming media content.
	Lee et al. (US 20170339437) discloses method and apparatus for segmenting data (see also para. 0051).
	Reisner (US 20170289639) discloses system and method for hybrid push-based streaming.
	Kakhane et al. (US 20150256600) discloses systems and methods for media format substitution of segments with different maximum durations (see also figure 3, para. 0038, 0047).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
December 2, 2021